 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Motors Corporation, Frigidaire Division andSeth B. Goldberg and International Union of Elec-trical, Radio and Machine Workers and its LocalNo. 801, AFL-CIO-CLC, Party to the Contract.Case 9 CA 11630January 24, 1979DECISION AND ORDERB. CHAIRMAN FANNINO AND MEMBERS JNKINSANi) MUIRPIHYOn September 5, 1978, Administrative Law JudgeCharles W. Schneider issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled limited exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Boar(: has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the reccrd and the at-tached Decision in light of the limited exceptions andbrief and has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order which hasbeen modified in certain respects.2ORDERPursuant to Section IO(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,General Motors Corporation, Frigidaire Division,Dayton, Ohio, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Maintaining any collective-bargaining provi-sion which prohibits employees from soliciting unionmembership or dues during nonworking time on be-half of International Union of Electrical. Radio andMachine Workers, AFL-CIO CLC. and its localunions, or any other labor organization.(b) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Delete from paragraph (6) of the collective-bargaining contract the provision prohibiting solici-tation of employees.(b) Post at all plants covered by the collective-bar-gaining agreement copies of the attached noticemarked "Appendix." Copies of said notice, onforms provided by the Regional Director for Region9, after being duly signed by Respondent's author-240 NLRB No. 20ized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.I he Administrative l.aw Judge's finding that par. 6 of the collective-bargaining agreement violates Sec. 8(a)(l) of the Act is adopted In the ab-sence of eceptions. Chairman Fanning and Member Jenkins do so for thereasons stated in their dissenting opinion in Es.se. International, Inc.. 211NLRB 749 1974).Member Jenkins agrees lith his colleagues that par. 58(a) of the collec-tive-bargaining agreement relates only to posting. However. he would findthe prohibition against postings on company property violative of Sec(a)( ). See Gen'ral Moiors (orporution (Cheirolet Engineering (enter), 212NIRB 133. 134 135. fn 2(1974)[ he Administratise .as Judge inadvertently failed to include in hisO()r:- and notice the narrow cease-and-desist provision appropriate for an8(a I1) iolallon of this itpe. We shall therefore m,di f his Order and noticeacc. rdinglyIn the event that this Order is enforced hb a judgment of a United States( io ir of Appeals, the words in the notice reading "Posted b Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-meilt of the United States (Court .of Appeals Enforcing an Order of theNational Laor Relations Board."APPENDIXNoirlc( To EPILOYEE SPOS I l) BY ORDI)R (): I lFNA I IONAI L.AB()R R.AI IONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the lawand has ordered us o post this notice and we intendto abide by the following.Wi wl, Li NOr maintain any collective-bargain-ing provision which prohibits you from solicitingunion membership or dues during nonworkingtime on behalf of International Union of Electri-cal, Radio and Machine Workers, AFL-CIO-CLC, and its Local Unions, or any other labororganization.WT wll. N in any like or related mannerinterfere with, restrain, or coerce you in the ex-ercise of your rights guaranteed by Section 7 ofthe National Labor Relations Act, as amended.Wt: Wll.. remove from paragraph (6) of thecollective-bargaining agreement the provisionprohibiting solicitation of employees.GENERAI. MOrORS CORPORATION.FRIGIDAIRE. DIVISION GENERAL MOTORS CORPORATION169DECISIONSTATEMENT OF THE CASECHARLES W SCHNEIDER, Administrative Law Judge: OnAugust 5, 1977, Seth B. Goldberg, the Charging Party, filedthe instant unfair labor practice charge against FrigidaireDivision of General Motors Corporation, Respondent,pursuant to the National Labor Relations Act, asamended, 29 U.S.C. § 151, et seq. On September 14, 1977.the Regional Director for Region 9 of the Board (Cincin-nati, Ohio) issued a complaint on the charge and on Sep-tember 27, 1977, an order amending complaint, alleging insubstance that Respondent had committed unfair laborpractices in violation of Section 8(a)(1) and (3) of the Act.Service of the charge, the complaint, and the amendmentthereto was made on Goldberg, Respondent General Mo-tors Corporation. International Union of Electrical, Radioand Machine Workers and its Local No. 801, party to thecontract, referred to herein as the IUE, and on District 7 ofthe International Union.'On September 22, 1977, General Motors Corporationfiled an answer to the complaint, and on October 6, 1977.an answer to the order amending complaint, in which itdenied the allegations of unfair labor practices. The com-plaint was also amended on January 20, 1978, and again atthe hearing. The final allegations, involving only Section8(a)(1), are stated infra.Pursuant to notice, a hearing was held before me at Day-ton, Ohio, on March 20, 1978. The Charging Party, theGeneral Counsel, Respondent, and the IUE appeared atthe hearing. All parties who appeared were afforded fullopportunity to be heard, to introduce and to meet materialevidence, and to present oral argument and file briefs.Briefs were filed by the General Counsel and by Respon-dent on May 22, 1978.Upon consideration of the entire record and the briefs, Imake the following:corporation organized under and existing by virtue of thelaws of the State of Delaware. Respondent is engaged inthe manufacture of electrical appliances at its facility inDayton, Ohio. During the past year, Respondent pur-chased goods valued in excess of $50,000 directly fromfirms outside the State of Delaware. Respondent is, andhas been at all times material herein, an employer engagedin commerce within the meaning of Section 2(2), (6). and(7) of the Act.II THE UNFAIR LABOR PRACTICESA. The Issues1. Whether or not the index of the current collective-bargaining agreement, coupled with paragraph 58(a) towhich the index refers, violates Section 8(aX1) of the Act.2. Whether or not paragraph 6 of the agreement violatesSection 8(a)(1) of the Act.B. The FactsOn December 10, 1976, Respondent, and the IUE andthe latter's locals, entered into the collective-bargainingag: ement referred to in footnote 1, supra. The agreementis effective through September 14, 1979. As far as materialhe,e, this agreement contains the following provisions:IndexDistribution, or Posting of Literature par. 58(a), p. 60Literature, Posting or Distribution of par. 58(a), p.60Posting, or Distribution of Literature-par. 58(a), p.60FINDINGS OF FACTI HE BUSINESS OF THE COMPANYGeneral Motors Corporation, Frigidaire Division, Re-spondent, is and has been at all times material herein, aThe contract nvolved describes the parties to the agreement as follow,the Delco Products Division (Kettering. Ohio). Delco Air ( ondl-tioning Division. Frigidaire Division. Delco Products D[ivlsion (Roch-ester, New York). Packard Electric D)ivision and Delco-Rem5Di ision(New Brunswick. New Jersey) of General Motors ('orporation. herein-after referred to as the "Corporation". and the International ni,on ofElectrical. Radio and Machine Workers. AFI. (10 Cl.C. and its t.o-cal Unions 717 (Warren. Ohio). 755 and 801 (Dayton, Ohio). 509(Rochester. New York). and 416 (New Brunswick, New Jersesl. herein-ifter referred to as the "I nion."The Union is a labor organization The record does not disclose hatllDistrict 7 is. or the nature, if an., of Its insol.ement in the problem. Thereis no indication of service of process on Locals 416. 717. or 755. No issue israised in that regard.6. The Union and its members will not intimidate orcoerce any employe in regard to his right to work or inrespect to union activity or membership. There shallbe no solicitation of employes for union membershipor dues on Company time. Any employe who feelsthat he has been unjustly disciplined for violation ofthis provision may take the matter up through theGrievance Procedure and provisions under the Sectionregarding Disciplinary Layoffs and Discharges. [p. 101Paragraph 6 has existed in identical form in a number ofpast collective-bargaining agreements between Respondentand the IUE going back at least to 1967: The agreementalso contains the following provisions.UNION BULLETIN BOARDS57. The plants covered by this Agreement will erectbulletin boards which may be used by the Union forposting notices approved by the local Managementsand restricted to:GENERAL MOTORS CORPORATION 169* * 170DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Notices of Union recreational and social af-fairs,(b) Notices of Union elections,(c) Notices of Union appointments and results ofUnion elections,(d) Notice of Union meetings,(e) Other notices concerning bona fide Union ac-tivities such as cooperatives, credit unions and un-employment compensation information.58. The number, location and size of such bulletinboards in each bargaining unit under this Agreementshall be decided by the Local Management and theShop Committee.58(a). There shall be no other posting by employes,of pamphlets, advertising or political matter, notices,or any kind of literature upon Corporation propertyother than as herein provided. [p. 60]Paragraph 58(a), in altered form, was carried over fromthe prior contract, where it contained a clause forbiddinggeneral distribution of material.2That predecessor clause,or similar ones, were found unlawful by the Board in anumber of cases,3and was amended during the 1976 nego-tiations to its present form.Since 1964 Respondent has maintained and posted inthe plants covered by the contracts, the following shoprules prohibiting the following conduct:17. Unauthorized soliciting or collecting contribu-tions for any purpose whatsoever during working time.18. Unauthorized distribution of literature, writtenor printed matter of any description in working areason Company premises during working time.C. ConclusionsAbsent a showing of special circumstances, a rule orcontractual provision proscribing, or susceptible of inter-pretation that, union-related solicitation or distribution ofunion-related literature is prohibited during nonworkingtime is presumptively invalid under the National Labor' Thus, the predecessor of par. 58(a) provided as follows:There shall be no other general distribution, or posting hy emploes. ofpamphlets, advertising or political matter. notices, or any kind of lihtera-ture upon Corporation property other than as herein providedThe italicized words were deleted in the 1976 contract.1See, e.g.. General Motors Corporalion et al.. 147 NLRB 509 (1964). etaside 345 F.2d 516 (6th Cir. 1965): General Motors Corporation. et al. 158NLRB 1723 (1966). enforcement denied 381 F2d 265 (9th Cir. 1967}: Th:Magnavox Company of Tennessee, 195 NRB 265 (1972). 415 U.S. 322(1974): General Motort Corporation, 211 NLRB 986 11974), and GeneralMotors Corporation ((hevrolet Engineering Center), 212 NLRB 133 (1974).both enfd. as modified 512 F.2d 447 (6th Cir. 19751.For a more detailed history of the development of BHoard law respectingclauses and rules of these kinds. some of it litigation involving Respondent,see also the following additional cases: North American Aviation, Inc. 56NLRB 959, fn. 2 (1944); The May Department Stores Co.. et atl. 59 NLRB976 (1944): Gale Product.. Div. of Outboard Marine Corp., 142 NL R B 1246(1963). enforcement denied 337 F.2d 390 (7th Cir. 1964): Chevrolet otorDivision. General Motors Corporation, 144 NLRB 862 (1963): Armco SteelCorporation. 148 NLRB 1179 (1964). enforcement denied 344 F.2d 621 (6thCir. 1966).Relations Act. N.L.R.B. v. Magnavox Company of Tennes-see, 415 U.S. 322 (1974); Essex International, Inc., 211NLRB 749 (1974). Special circumstances have been recog-nized where there is a compelling employer interest inplant security or in the maintenance of production anddiscipline. Magnavox, supra. Ambiguous rules may likewisebe invalid. Farah Manufacturing Company, Inc., 187 NLRB601, 602 (1970). Facially invalid rules, as well as overlybroad or ambiguous ones, to be vindicated, require an em-ployer to show by extrinsic evidence that the rule was com-municated or applied in such a way as to convey a clearintent to permit the appropriate activity during periodswhen employees are not actively at work. Essex Interna-tional, supra. Accord: WIPO, Inc., 199 NLRB 649 (1972);Hyland Machine Company, 210 NLRB 1063 (1974).That the prohibition may be contained, or have its originin, a collective-bargaining contract is not a defense. Theright to solicit and to distribute on subjects of statutorilyprotected interest at proper times and places is one guaran-teed by the Act, which the bargaining representative has noauthority to waive. As the Supreme Court said in the Mag-navox case (415 U.S. at 325-326):So long as the distribution is by employees to employ-ees and so long as the in-plant solicitation is on non-working time, banning of that solicitation might seri-ously dilute §7 rights. For Congress declared in §1 ofthe Act that it was the policy of the United States toprotect "the exercise by workers of full freedom ofassociation, self-organization, and designation of rep-resentatives of their own choosing." 29 U.S.C. §151.1. The index and paragraph 58(a) of the contractThe General Counsel's contention in this respect is that,by reason of the wording of the index, paragraph 58(a)applies to the distribution of literature--or at least wouldlead employees reasonably to conclude that it did-andthat, thus read, it purports to prohibit the distribution ofany literature not specifically permitted. Such a prohibi-tion, the contention continues, would include materialwhose distribution is statutorily protected. Alternatively,the General Counsel contends that, at best, the indexmakes paragraph 58(a) ambiguous, thus tending to restrainemployees in the exercise of distribution rights.Respondent's contention is that paragraph 58(a) appliesonly to posting, and not to distribution. In addition, Re-spondent indicates a willingness to eliminate the distribu-tion references in the index and not to enforce paragraph58(a) as a distribution rule.On its face paragraph 58(a) is applicable only to posting,and not to distribution. It appears in a section of the con-tract related to the use of union bulletin boards in theplants and the nature of material to be posted. Referencesin the index to paragraph 58(a) as relating to distributionare presumably inadvertent carryovers from the prior con-tract, in which paragraph 58(a) contained a restriction ondistribution. Though the index in that respect is inaccurate,the error does not seem so egregious or substantial as torestrain or coerce employees. The index on its face doesnot state an unlawful rule. The rule as stated is not unlaw- GENERAL MOTORS CORPORATION171ful. The combination of two legitimate expressions seemsunlikely to produce an illegitimate one. Even if a readingof paragraph 58(a) is preceded by a reading of the index,paragraph 58(a) will not support an interpretation that itrelates to distribution, as well as to posting. The possibilitythat, because of the juxaposition of the index and the rule.an employee would reasonably construe paragraph 58(a) toforbid distribution of literature, seems remote. It appearsmore probable that he would dismiss it as obvious error. Itis therefore concluded that the General Counsel's conten-tion in this respect is unsupported, and found that mainte-nance of the index is not violative of Section 8(a)( I).However, to preclude all possibility of misunderstand-ing, it is in order for Respondent, as it has indicated, toeliminate the references in the index to paragraph 58(a) asinvolving distribution. Under the circumstances, continuedretention of the index references might lead to future con-tentions that they were allowed to remain in order to takeadvantage of any fortuituous fallout resulting from appre-hensions of uninformed or overly cautious employees, andthus might provoke unnecessary litigation.2. Paragraph 6 of the contractA different conclusion follows, however, with respect toparagraph 6 of the contract. We have seen that an employ-ee is free, in the absence of special circumstances, to en-gage in union solicitation and distribution on nonworkingtime in nonworking areas. An employer may therefore pro-hibit such activity during "working time". He may not.however, forbid it during "work hours." unless he clarifiesthe phrase to make clear that it refers to work "time." sincework hours may be understood to mean any time that workis being performed in the plant. Essex International. Inc.,211 NLRB 749; Eastex, Incorporated, 215 NLRB 271(1974).4The Board has held that the phrase used in paragraph 6."Company time." is ambiguous, susceptible of broader in-terpretation impinging on protected rights, and, in the ab-sence of evidence that it is necessary to maintain disciplineor production, violative of Section 8(a)(1). Florida SteelCorporation, 215 NLRB 97 (1974), and cases there cited.No such evidence was introduced here. Thus, in the FloridaSteel case the Board said, supra at 98-99:[T]he term "company time," like "working hours" isunduly ambiguous and tends to connote all paid timefrom the beginning to the end of the work shift, andcan easily be interpreted as a restriction on solicitation4 As the Board said in the ZEe case. lupra ilt 750:The term "working hours" connotes the period of time front the hegiln-ning to the end of a orkshift. B contrast. he term "uorkingtime" or w"ork time" connotes the period of ime that is spent in theperformance of actual job duties, uhich would not include lime alltedfor lunch and break periods.In light of the above distinction. v e hall consider rules hich pro-hibit solicilatllon or disribution during "working time" or w"ork tiime"to he valid on heir face. On he oiher hand, those rules hiLh prohibitsolicitatlon or distribution during "orking hours." uless their ini paiton lunch and breaktime is clarified, undulh restrict emploees' right,under Secteior 7 of the Act t engage in unllion sclcitlatlion or dli'trihi-tion during their nns,,rArlng Inlt'during breaktime or other periods when employees arecompensated although not actively at work.See also N.L.R.B. v. Florida Medical Center. Inc., dhb aLauderdale Lakes General Hospital, 576 F.2d 666 (5th Cir.1978), 98 LRRM 3144; KDI Precision Product.s, Inc., 185NLRB 335 (1970).Respondent contends that paragraph 6 is not to be soconstrued, for several reasons: (I) that it is applicable onlyto the IUE-a contention in which it is supported by theIUE., (2) that the solicitation provision of paragraph 6 hasnever been invoked, (3) that the provision can have no realapplication since employees are required to maintain mem-bership in the IUE and to pay union dues, and (4) thatShop Rules 17 and 18. quoted supra, page 5 (which theGeneral Counsel concedes comply with Board law), makeit clear that solicitation, collecting contributions, and dis-tributing literature are prohibited only during "workingtime." I do not find those assertions to constitute a defense.Whatever the intent of Respondent and the IJUE to con-fine the prohibitions of paragraph 6 to the IUE and toactivity on its behalf, the provision is not so worded, andcannot be so read. It will be noted that the word "union" isnot capitalized in paragraph 6. whereas in other portions ofthe contract, the bargaining representative is referred to asthe "Union." Secondly, even if the language of the contractwere confined to members of the IUE, or to efforts on itsbehalf, the restriction would be invalid. As the SupremeCourt said in the case of Magna'o.r of Tennessee (415 U.S.at 26):[Llimitation of the right of in-plant distribution of lit-erature to employees opposing the union does not givea fair balance to §7 rights. as the Board ruled in thepresent case. For employees supporting the unionhave as secure §7 rights as those in opposition.See also, General Motors Corporation, 211 NLRB 986, 988.No reason appears to distinguish between solicitation anddistribution as to their legalit.Thus, the statutory rights of employees in a bargainingunit may not be circumscribcd thcc respects by a collec-tive-bargaining agent, at least in the absence of demon-str,.ted cause. That the rule has never been invoked is not adefense, since its verv existence tends to restrain employeesin the exercise of the statutory right. Eastex, Inc., 215NLRB 271, and cases there cited. A similar contention bhrespondent in the analogous case of General Motors Corpo-ration, 212 NLRB 133. enfd. as modified 512 F.2d 447, wasnot found there to be sustained.As to Shop Rules 17 and 18: Shop Rule 18 appears to beinapposite to the instant problem since it does not dealwith solicitation which is the subject of paragraph 6. butwith distribution of literature. And while Shop Rule 17does not forbid employees to solicit and to collect contri-butions on nonworking time, that fact does not cure theinfirmity in paragraph 6. If the employee reads paragraph 6only. he will be restrained: if he reads paragraph 6 andShop Rule 17 together, he will find them basically inconsis-It aIppears that pr r3 i i s ha~c h.ad it, oriepl it .1 Itllnc hll the co-tract co lt.aine d no unlr-lll ecurlt proslsion Ihe teslll in i tdilc.lte, that in1ncecotl.ltlOiS in 1970 the It I Ullsucccsfull propo.sed icitio .tl of the entrep.lra.gr.lph on the thcor, thal Itl Tl! lnger ecreed 1 scful purpo-scGENERAL MOTORS CORPORATION 171 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDtent, thus leaving the situation ambiguous. Since "the riskof ambiguity must be held against the promulgator of therule rather than against the employees who are supposed toabide by it," 6 it follows that Shop Rules 17 and 18 do notremedy the invalidity of paragraph 6 of the contract. Theambiguity found here is to be distinguished from that as-sertedly found in the situation involving the index. In thelatter case, neither the index nor paragraph 58(a) state orsuggest an improper prohibition. In the instant case para-graph 6 plainly states an improper prohibition.76Farah Manufacturing Companv, 187 NLRB 601, 602.In General Motors Corporation, 211 NLRB 986. a shop rule identicalwith Shop Rule 17. and in General Motors Corporation, 212 NLRB 133. rulesidentical with Shop Rules 17 and 18 were found by the Board to be valid ontheir face. In the instant case, the General Counsel introduced evidencedesigned to show that Shop Rule 18, relating to distribution, was given abroader construction by Respondent than it facially imports. The purposeof this evidence was to negate the Respondent's contention that the facialvalidity of Shop Rules 17 and 18 cured any infirmity found in paragraph 6.Since the General Counsel's evidence involves distribution. and not solicita-It is consequently found that paragraph 6 is interpretableas prohibitng solicitation of employees for union member-ship or dues on nonworking time, and thus construed isviolative of Section 8(aXI) of the Act.REMEDYHaving found that, by prohibiting the solicitation of em-ployees for union membership or dues on nonworkingtime, Respondent has engaged in unfair labor practices vi-olative of Section 8(aXI) of the Act, it will be recom-mended that Respondent (1) cease and desist therefrom,(2) delete from section 6 of the collective-bargaining con-tract the provisions prohibiting solicitation of employees,and (3) post appropriate notices to all facilities covered bythe collective-bargaining agreement. These actions are nec-essary to effectuate the policies of the Act.[Recommended Order omitted from publication.]tion. it is not apposite to the present problem. The validity of the allegedbroader construction was the subject of a settlement agreement between theparties in Case 9-CA-11678.